DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/29/2021, responding to the Office Action mailed on 09/02/2021, has been entered.
Response to Arguments
Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive.
(A)	On pages 4-5 of the Remarks filed on 11/29/2021, applicant argues that the slot 23 is configured for receiving redundant adhesive/glue, and thus there is minimal risk of excess adhesive/glue, overflowing down the through hole 22 to pollute the lenses 12,13. In the present invention, the glue penetration hole recessing from one of the first surface and the second surface to the other, and after dispensing the curing of glue, a cured layer is formed in the glue penetration hole to support the spacer ring. However, the slot 23 in Lin just used for receiving the excess glue, and the excess glue does not used for supporting anything. And the fixing channel 20134 in Wang just act as a channel for passing through the glue, and at least there in no glue stay in the fixing channel. So people of ordinary skill in the art have no motivation to modify the slot in Lin to penetrate the upper and the lower surface of the spacer.”
Response:	Examiner respectfully disagree. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “at least there in no glue stay in the fixing channel”) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present case, the claim just requires that after dispensing and curing of glue, a cured glue layer is formed in the glue pentation hole to support the spacer ring, which in view of applicant’s disclosure specifically Fig. 1 and para [0030] and [0032] of the published document, Examiner understood that cured layer 70 is a glue layer that formed between two surfaces, which in the present case, between spacer 50 and lens barrel 10. Cured layer 70, is formed between to surfaces, not inside the penetration hole.  Claim 1 recites “after dispensing and curing of glue, a cured glue layer is formed in the glue pentation hole to support the spacer ring”, and in view of applicant’s disclosure, examiner interpret the above-mentioned limitation, as the cured layer 70 is formed on top of the glue penetration hole. Thus, as detailed in the Office action, Wang has clearly taught that a penetration hole for dispensing a glue (Fig. 14 and para [0255]: teaches the use of penetration hole 20134 to dispense glue toward the lens 20111), and a slot for forming glue layer after dispensing the glue thought the penetration hole (see annotated figure below). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spacer of Lin by utilizing the claimed glue penetration hole recessing from first surface to second surface as taught by Wang to dispense a glue through the entire spacer so that the spacer can firmly attached with the first and second lens of the lens assembly.  
Thus, in view of the above given explanation, the arguments found to be unpersuasive, thus the rejection is maintained. 
 
[AltContent: textbox (Slot for glue layer after dispend through the penetration hole)][AltContent: arrow]
    PNG
    media_image1.png
    187
    537
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2007/0211353 in view of Wang et al. US 2018/0364545.
Regarding claim 1, Lin teaches a lens module (Fig. 1: 10), comprising a lens barrel (Fig. 1 and para [0015]: 11) defining an accommodating space (Fig. 1: the cavity that receives lenses 12 and 13) and a lens group (Fig. 1 and para [0016]: lens 12 and 13) accommodated in the lens barrel (11), the lens barrel (11) comprising an inner surface (the inner side of barrel 11) enclosing the accommodating space (the cavity that receives lenses 12 and 13) and an outer surface (the outside surface of lens barrel 11) disposed opposite to the inner surface (Fig. 1: depicts outside surface lens barrel and inside surface of lens barrel), 
the lens group (lenses 12 and 13) comprising a first lens adjacent (13) to an object side of the lens barrel and a second lens (12) adjacent to an image side of the lens barrel (11), and the first lens (13) and the second lens (12) being sequentially stacked (see Figs. 1 and 2), wherein the lens module further comprises a spacer ring ( 20) disposed between the first lens (13) and the second lens (12), the spacer ring (20) comprises a first surface (201) adjacent to the object side, a second surface (203) disposed opposite to the first surface (201) and adjacent to the image side, and 
a glue penetration hole (23) recessing from one of the first surface (201) and after dispensing and curing of glue, a cured glue layer is formed in the glue penetration hole to support the spacer ring (Fig. 4: depicts after dispensing glue to support ring 20 with the lens 13). 

In the same field of endeavor, Wang teaches a lens module (at least in Fig. 14) a bearing structure (2013) that include a fixing portion (20132), having a glue penetration hole (20134) recessing from one of the first surface and to the other (para [0255]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spacer of Lin by utilizing the claimed glue penetration hole recessing from first surface to second surface as taught by Wang to dispense a glue through the entire spacer so that the spacer can firmly attached with the first and second lens of the lens assembly.  
Regarding claim 2, the combination of Lin and Wang teaches the lens module according to claim 1, and Wang further teaches wherein the glue penetration hole penetrates through the first surface and the second surface (as shown in Figs. 14 and 15: the glue penetration hole 20134 penetrates from the top surface to the lower surface). 
Regarding claim 3, the combination of Lin and Wang teaches the lens module according to claim 1, and Lin further teaches wherein the first surface (201) has a part abutting against the first lens (lower surface of lens 13) and the other part abutting against the inner surface of the lens barrel (the circumference side of the spacer 20 is abutting against the inner surface of the lens barrel 11). 
Regarding claim 4, the combination of Lin and Wang teaches the lens module according to claim 2, and Wang further teaches wherein the first surface has a part abutting against the first lens and the other part spaced from the inner surface of the lens barrel to form a gap, and the cured glue layer extends to the gap (as shown in Figs. 14 and 15: part of the surface which has 
[AltContent: textbox (Part spaced from inner surface of the lens to form gap)][AltContent: arrow][AltContent: textbox (Part of the surface abutting the lens )][AltContent: arrow]
    PNG
    media_image2.png
    723
    593
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Lin and Wang teaches the lens module according to claim 1, and Wang further teaches wherein each of the first lens (13) and the second lens (12) comprises an optical portion (131 and 121) for imaging and a bearing portion (133 and 123) disposed around the optical portion (131 and 121), and the spacer ring (20) at least partially abuts against the bearing portion (133 and 123) (see Fig. 1). 
Regarding claim 6, the combination of Lin and Wang teaches the lens module according to claim 1, but Lin fails to specifically teach wherein an outer diameter of the second lens is larger than an outer diameter of the first lens. However, Wang teaches the diameter of the lenses are different one from the other (as shown in Figs. 14 and 15: all the lenses have different diameters). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the lenses of Lin by providing different in diameter as taught by Wang to optimize the imaging performance of the lens module as desired, and there by enhance the image quality of the lens module. 
Regarding claim 7, the combination of Lin and Wang teaches the lens module according to claim 1, and Wang further teaches wherein multiple glue penetration holes are provided and disposed at equal intervals around an optical axis of the lens group (see Figs. 14 and 15: the glue penetration holes 20134 are at equal interval around an optical axis of the lens module). 
Regarding claim 8, the combination of Lin and Wang teaches the lens module according to claim 7, and Wang further teaches that wherein the glue penetration hole is circular on a section perpendicular to the optical axis (as shown in Fig. 14 and 15: another glue penetration hole 20133 perpendicular to the optical axis is depicted). 
Regarding claim 9, the combination of Lin and Wang teaches the lens module according to claim 7, and Wang teaches a glue penetration hole 20134 having a specific shape (see Figs. 14 and 15: 20134), but both Lin and Wang fail to teach wherein the glue penetration hole is fan-shaped on a section perpendicular to the optical axis. With respect to the fan-shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of glue penetration hole by Lin and Wang, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 10, the combination of Lin and Wang teaches the lens module according to claim 1, and Wang further teaches wherein the glue penetration hole is parallel to an optical axis of the lens group on a section where the optical axis is located (Figs. 14 and 15: depicts a glue penetration hole 20134, parallel to the optical axis).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872